         Case 19-50012     Doc 213     Filed 09/04/19       EOD 09/04/19 14:06:32            Pg 1 of 22



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                            1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


    USA GYMNASTICS,                                         Adv. Proc. No. 19-50012
                                                            in 18-09108-RLM-11
             Plaintiff,

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN
    ASSURANCE COMPANY, LIBERTY
    INSURANCE UNDERWRITERS INC.,
    NATIONAL CASUALTY COMPANY,
    RSUI INDEMNITY COMPANY, TIG
    INSURANCE COMPANY, VIRGINIA
    SURETY COMPANY, INC. f/k/a
    COMBINED SPECIALTY INSURANCE
    COMPANY, WESTERN WORLD
    INSURANCE COMPANY, ENDURANCE
    AMERICAN INSURANCE COMPANY,
    AMERICAN INTERNATIONAL GROUP,
    INC., AMERICAN HOME ASSURANCE
    COMPANY, and DOE INSURERS

             Defendants.


USA GYMNASTICS’ RESPONSE TO ACE AMERICAN INSURANCE COMPANY AND
     TIG INSURANCE COMPANY’S RENEWED MOTION TO WITHDRAW
           THE REFERENCE OF THE ADVERSARY PROCEEDING



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012         Doc 213      Filed 09/04/19       EOD 09/04/19 14:06:32          Pg 2 of 22



        USA Gymnastics, as debtor and debtor-in-possession in the above-captioned chapter 11

case (the “Debtor” or “USAG”), responds to the Renewed Motion To Withdraw The Reference Of

The Adversary Proceeding [Adv. Dkt. 192] (the “Renewed Withdrawal Motion”), filed by Ace

American Insurance Company, f/k/a Cigna Insurance Company (“Ace”) and TIG Insurance

Company (“TIG” and, collectively with Ace American, the “Movants”), and states:

                                          INTRODUCTION

        Less than three months ago, the District Court denied all of the defendants’ initial motion

to withdraw the reference of this adversary proceeding. (See Adv. Dkt. 166.) The District Court’s

decision was correct then, and it is still correct now. In fact, since the District Court’s initial ruling,

the case for maintaining this adversary proceeding in the Bankruptcy Court has only grown

stronger.

        Ace and TIG’s explanation for why they have re-filed their Renewed Withdrawal Motion

so quickly is that USAG allegedly reneged on an earlier representation that this adversary

proceeding would be stayed pending a mediation. In making this claim, Ace and TIG ignore that

the mediation is still on-going and, with the blessing of the mediator, USAG filed the pending

summary judgment motions to resolve several discrete legal issues about the extent of its coverage

under its TIG and Ace policies. The legal disputes with TIG and Ace have hampered USAG’s

ability to resolve the survivors’ claims through the mediation and therefore an answer is needed to

the question of how much insurance USAG has under the TIG and Ace policies. Preferring delay

to an answer, TIG and Ace have renewed their withdrawal motion in the hope of preventing the

bankruptcy court from answering these legal questions.

        Allowing the Bankruptcy Court to address these legal issues in the first instance does not

harm Movants. The issues the Bankruptcy Court will decide are legal questions, subject to the

District Court’s de novo review, should any party disagree with the ruling. Moreover, because the
   Case 19-50012        Doc 213      Filed 09/04/19     EOD 09/04/19 14:06:32          Pg 3 of 22



pending summary judgment motions raise legal issues, allowing the Bankruptcy Court to decide

them in the first instance will not deprive Ace or TIG of the jury trial they claim they will, but

have not yet, demanded. Significantly, by filing a proof of claim against USAG, Ace in fact has

no jury trial rights. See, e.g., Katchen v. Landy, 382 U.S. 323 (1966).

       USAG, on the other hand, will be greatly harmed if the scheduled September 17 hearing

on its summary judgment motions is delayed because the reference is withdrawn. Instead of

obtaining a quick answer about the extent of USAG’s coverage, Ace and TIG will continue to use

the lack of any answer to stall progress in the mediation, threatening USAG’s reorganization. The

Bankruptcy Court, which is overseeing USAG’s reorganization and the mediation and, as a result

of that oversight, has developed significant knowledge about USAG’s insurance and the survivors’

claims, is in the best position to manage this adversary proceeding. It should be allowed to continue

to do so.

       But even if there were no mediation, Ace and TIG have failed to state a case for withdrawal

of the reference at this early stage in this litigation. Movants’ primary arguments in support of their

Renewed Withdrawal Motion—that the Bankruptcy Court lacks the power to issue final judgments

in non-core matters and that Movants may in the future demand a jury trial—could become moot

depending on what happens pre-trial. For this reason, the overwhelming majority of courts refuse

to withdraw the reference due to a jury demand until the case is ready for the jury trial to begin.

Here, Movants have not made jury demands. And if no jury demands are made, allowing the

Bankruptcy Court to issue a report and recommendation will greatly expedite the District Court’s

review of the legal issues.

       Simply put, allowing the Bankruptcy Court to guide the parties through the pre-trial process

is the most efficient use of judicial resources and will promote uniformity of bankruptcy




                                                  2
    Case 19-50012       Doc 213     Filed 09/04/19      EOD 09/04/19 14:06:32         Pg 4 of 22



administration, foster economical use of debtor and creditor resources, and accelerate the

bankruptcy process. USAG respectfully requests that the District Court deny the Renewed

Withdrawal Motion without prejudice to the rights of Movants to refile the Renewed Withdrawal

Motion if the case ever becomes trial ready and if Movants have in fact properly demanded a jury

trial.

                                         BACKGROUND

         A.     The Bankruptcy Case.

         On December 5, 2018, USAG filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. At the time it filed its case, hundreds of lawsuits were pending against USAG,

most arising out of sexual abuse committed by Lawrence Nassar. USAG determined that the

Bankruptcy Court provided the most efficient and equitable forum in which to determine the rights

of the hundreds of plaintiffs making claims and to distribute its limited insurance to those holding

allowed claims (the “Survivors”).

         USAG has maintained various comprehensive general liability and directors’ and officers’

primary, excess, and umbrella insurance policies. USAG’s insurance policies are the single

greatest asset of its estate, and the coverage under those policies will fund recoveries to Survivors

holding allowed claims against USAG. See, e.g., Home Ins. Co. v. Cooper & Cooper, Ltd., 889

F.2d 746, 748 (7th Cir. 1989) (“A policy of insurance is an asset of the estate”); In re Stinnett, 321

B.R. 477, 483-85 (S.D. Ind. 2005) (holding that insurance policy and proceeds were property of

estate), aff’d, 465 F.3d 309, 312-13 (7th Cir. 2006) (same).

         USAG’s insurance policies have various coverage periods and terms. TIG and Ace have

wrongfully argued that certain policy exclusions or misconstructions of policy language limit the

amount of coverage that they must provide to USAG to cover the claims of the Survivors. It is




                                                  3
   Case 19-50012        Doc 213     Filed 09/04/19      EOD 09/04/19 14:06:32         Pg 5 of 22



critical that USAG determine the amount of coverage under its insurance policies so that it may

move forward in its bankruptcy case and bring resolution to the sexual abuse claims.

       To that end, USAG commenced a court-approved mediation with the Additional Tort

Claimants Committee of Sexual Abuse Survivors, individual Survivors, USAG’s insurers, and

other parties in interest. The goal of the mediation is to achieve “the resolution of the sexual abuse

claims; the resolution of any disputes relating to the applicability of [USAG’s] insurance coverage

to the sexual abuse claims and [USAG’s] insurance carriers’ obligations to fund distributions on

the sexual abuse claims, and related defense costs; and the resolution of any other matters

necessary to equitably determine the rights of, and allocate recoveries to, survivors holding

allowed sexual abuse claims.” (Bankr. Dkt. 514, at ¶2; Bankr. Dkt. 452, at ¶8.).

       B.      This Adversary Proceeding.

       USAG filed this adversary proceeding on February 1, 2019 against nine of its insurers,

including TIG and Ace. On March 5, 2019, all of the defendants filed a Joint Motion To Withdraw

The Reference Of The Adversary Proceeding [Adv. Dkt. 37] (the “Original Withdrawal

Motion”) and a Motion For Stay Of The Adversary Proceeding [Adv. Dkt. 38] (the “Stay

Motion”). Ultimately only Liberty Insurance Underwriters, Inc. (“LIU”) pressed the Stay Motion.

On May 23, 2019, the Bankruptcy Court entered an order denying the Stay Motion with respect to

LIU. (Adv. Dkt. 147.)

       On June 7, 2019, the Bankruptcy Court entered an agreed order staying the adversary

proceeding with respect to all of the defendants other than LIU through the date of the September

omnibus hearing, which at that time was scheduled for September 18, 2019, but has now been

moved to September 17. (Adv. Dkt. 155.) TIG and Ace characterize the June 7 Order as imposing

a “court-ordered Mediation Stay” (Renewed Withdrawal Motion, at 4), but that is not accurate.




                                                  4
   Case 19-50012       Doc 213      Filed 09/04/19     EOD 09/04/19 14:06:32        Pg 6 of 22



The June 7 Order did not stay the adversary proceeding pending the outcome of the mediation, nor

did it even reference the mediation. Rather, the Order was entered in connection with USAG’s

motion to approve debtor-in-possession financing from Great American Assurance Company and

Combined Specialty Insurance Company, which asked for this stay as a condition to making their

loans. (See Bankr. Dkt. 479 at Ex. C, § 3.2(b), Ex. D, § 3.2(b); Bankr. Dkt. 513.) Neither Ace nor

TIG agreed to loan USAG money, and the two carriers who did offer these loans have not joined

the Renewed Withdrawal Motion. USAG also has not drawn on the loan.

       On June 10, 2019, the District Court conducted a status conference on the Original

Withdrawal Motion. During that conference, the District Court noted, among other things, its busy

docket and the efficiencies of having the Bankruptcy Court preside over this adversary proceeding.

The very next day, on June 11, 2019, the District Court denied the Original Withdrawal Motion,

noting that defendants could renew the Motion “if the case does not settle.” (Dist. Dkt. 18-cv-1306,

ECF No. 101.) The District Court also denied LIU’s request for an emergency stay. (Id.)

       On August 7, 2019, USAG filed its Motion For Partial Summary Judgment Against TIG

Insurance Company [Adv. Dkt. 173] (the “First TIG Motion”) and its Motion For Partial

Summary Judgment Against Chubb [Adv. Dkt. 174] (the “Chubb Motion”). On August 27, 2019,

USAG filed its Motion For Partial Summary Judgment Against TIG Insurance Company On Lost

Policies [Adv. Dkt. 204] (the “Second TIG Motion” and, collectively with the TIG and Chubb

Motions, the “Partial Summary Judgment Motions”). The Partial Summary Judgment Motions

ask the Bankruptcy Court resolve three discrete legal issues: (1) whether certain abuse and

molestation exclusions in TIG’s insurance policies apply to the Survivors’ claims; (2) whether TIG

supplied USAG with coverage for certain years where USAG cannot locate the complete policies;

and (3) whether USAG is entitled to coverage under each policy year for which it has evidence of




                                                 5
     Case 19-50012      Doc 213     Filed 09/04/19      EOD 09/04/19 14:06:32         Pg 7 of 22



Chubb insurance policies. (First TIG Motion, at ¶¶1-5; Second TIG Motion at ¶¶1-5; Chubb

Motion, at ¶¶1-6.) The Bankruptcy Court has set a briefing schedule on the Partial Summary

Judgment Motions and will hear argument on September 17, 2019.

        As of the date of this Response, neither of the Movants has answered USAG’s complaint

or demanded a jury trial. Ace, however, has filed a proof of claim in USAG’s case. Ace’s proof of

claim states that Ace holds an unliquidated claim arising from “certain insurance policies” Ace

issued “to the Debtor as named insured.” (Claim 294, Ex. A, attached hereto, at ¶3.) These policies

are the same insurance policies at issue in this adversary proceeding. (Id. at ¶4.)

                                           RESPONSE

I.      Standard For Permissive Withdrawal Of The Reference.

        The District Court has original, but not exclusive, jurisdiction over all bankruptcy

proceedings. 28 U.S.C. § 1334(b). The Bankruptcy Court exercises such jurisdiction under a

standing order of reference, as provided by 28 U.S.C. § 157(a); see also S. Dist. Ind. Local R. 83-

8 (providing for automatic referral of bankruptcy cases to the Bankruptcy Court for the Southern

District of Indiana). Once a title 11 proceeding has been referred to the Bankruptcy Court, the

District Court’s authority to withdraw the reference is governed by 28 U.S.C. § 157, which

provides for both mandatory and permissive withdrawal. Only permissive withdrawal is at issue

here. (Renewed Withdrawal Motion, at 10-12.) Permissive withdrawal is appropriate “for cause

shown.” 28 U.S.C. § 157(d). As the movants, Ace and TIG bear the burden to show cause. In re

Stein, No. 17-CV-00561-TWP-MJD, 2017 WL 2418325, at *1 (S.D. Ind. Jun. 2, 2017) (denying

motion to withdraw reference).

        “A district court has broad discretion in determining whether to withdraw a reference based

on cause, but permissive withdrawal is the exception, rather than the rule.” Gecker v. Marathon

Fin. Ins. Co., 391 B.R. 613, 614-15 (N.D. Ill. 2008) (internal quotations and citations omitted). As


                                                  6
      Case 19-50012     Doc 213      Filed 09/04/19     EOD 09/04/19 14:06:32         Pg 8 of 22



the Supreme Court recognized in its seminal decision, Stern v. Marshall, 564 U.S. 462 (2011),

under the “division of labor” envisioned by §157 of the Judicial Code, bankruptcy courts will hear

most adversary proceedings and contested matters in the first instance, even those in which they

may not issue judgments. Id. at 502. As one district court in the Seventh Circuit explained,

“[a]lthough withdrawal is an important component of [the statutory] scheme, the court must

employ it judiciously in order to prevent it from becoming just another litigation tactic for parties

eager to find a way out of the bankruptcy court.” STC, Inc. v. Global Traffic Technologies, LLC,

No. 15-CV-0037, 2015 WL 1042431, at *4 (S.D. Ill. Mar. 6, 2015) (quoting In re Enron Corp.,

295 B.R. 21, 28 (S.D.N.Y. 2003)).

         Section 157(d) does not define cause. When making a determination whether cause exists

for permissive withdrawal, a court may consider:

                a.   judicial economy, convenience, and the particular court’s knowledge of the
                     facts;
                b.   the promotion of uniformity and efficiency of bankruptcy administration;
                c.   the reduction of forum shopping and confusion;
                d.   the conservation of debtor and creditor resources;
                e.   whether the proceeding is core or non-core; and,
                f.   whether the parties have requested a jury trial.

Gecker, 391 B.R. at 615 (applying above factors and denying motion to withdraw reference).

II.      Permissive Withdrawal Is Still Not Appropriate In This Adversary Proceeding.

         Ace and TIG cannot satisfy their burden of establishing cause, particularly at this stage in

the adversary proceeding.

         A. The Core/Non-Core Determination And Movants’ Expectation That They Will
            Assert A Jury Demand Do Not Require Withdrawal Of The Reference.

         As they did in the Original Withdrawal Motion, Movants focus primarily on two of the

“cause” factors: whether the Bankruptcy Court may enter a judgment or only a proposed ruling


                                                  7
   Case 19-50012        Doc 213      Filed 09/04/19      EOD 09/04/19 14:06:32          Pg 9 of 22



(i.e., whether the case is core or non-core) and whether the parties have requested a jury trial.

(Renewed Withdrawal Motion, at 12-15.)

                1. Ace Has Waived Its Jury Trial Rights And The Bankruptcy Court Can
                   Enter Judgment Against Ace.

        By filing a proof of claim against USAG which raises the same issue as this adversary

proceeding, Ace has forfeited both its right to a jury trial and its right to assert that the Bankruptcy

Court may not constitutionally enter a judgment in this adversary proceeding. With respect to any

future jury demand, the United States Supreme Court held in a trilogy of decisions—Katchen v.

Landy, 382 U.S. 323 (1966), Langenkamp v. Culp, 498 U.S. 42 (1990), and Granfinanciera, S.A

v. Nordberg, 492 U.S. 33 (1989)—that, by filing a proof of claim, a creditor waives its right to a

jury trial in actions brought by the bankruptcy estate against that creditor. Thus, when Ace filed

its proof of claim, Ace waived its right to trial by jury in this adversary proceeding. Id.; accord

Vlastelica v. Novoselsky, No. 15-CV-0910, 2015 WL 6393968, at *3 (Bankr. E.D. Wis. Oct. 21,

2015); see also Matter of Peachtree Lane Associates, Ltd., 150 F.3d 788, 798 (7th Cir. 1998)

(“Those creditors who had filed proofs of claim ... were not entitled to a jury trial because by filing

a claim, those creditors had brought themselves within the equitable jurisdiction of the bankruptcy

court”).

        By filing its proof of claim, Ace also forfeited its right to argue that the Bankruptcy Court

may not constitutionally enter judgment in this adversary proceeding. In Stern v. Marshall, the

Supreme Court acknowledged that principles of res judicata and collateral estoppel apply in

bankruptcy cases and therefore, bankruptcy courts may constitutionally enter judgments when

deciding the bankruptcy estate’s claim against the creditor also decides the creditor’s proof of

claim. 564 U.S. at 496-98. Here, Ace argues that it is not responsible to provide coverage to USAG

for certain policy years and it makes the same argument in its proof of claim. Because USAG’s



                                                   8
  Case 19-50012          Doc 213      Filed 09/04/19    EOD 09/04/19 14:06:32        Pg 10 of 22



claims against Ace “bear[] directly on the allowance of [Ace’s] claim” against USAG, this

Adversary Proceeding “is integrally related to the equitable reordering of debtor-creditor and

creditor-creditor relations” and the bankruptcy court may enter judgment. Picard for Liquidation

of Bernard L. Madoff Inv. Secs. LLC v. Saren-Lawrence, No. 17 Civ. 5157 (GBD), 2018 WL

2383141, at *4 (S.D.N.Y. May 15, 2018) (refusing to withdraw reference over adversary

proceeding where defendant demanded jury trial because defendant had filed related claim against

estate).

           Because Ace has no right to a trial by jury and in fact, the Bankruptcy Court may enter a

judgment in this adversary proceeding against Ace, there is no cause for the District Court to

withdraw the reference.

                  2. Even If Ace Had Not Filed A Proof Of Claim, There Would Still Be No
                     Basis To Withdraw The Reference.

           But even if Ace retained its jury trial rights, that would not be a reason to withdraw the

reference now with respect to the claims against Ace or TIG. As one court explained, “judicial

economy will be served by allowing the claims to be considered by the bankruptcy court first. The

bankruptcy court has great expertise in dealing with claims that are, like these, deeply entangled

in the underlying bankruptcy proceedings. The bankruptcy court also has much greater familiarity

with the facts of this case.” Official Comm. Of Unsecured Creditors of Country Stone Holdings,

Inc. v. First Midwest Bank & Ronald Bjustrom, No. 15-CV-04063-SLD, 2016 WL 1259378, at *3

(C.D. Ill. Mar. 30, 2016) Thus, “[w]here a proceeding is in a preliminary stage, the bankruptcy

judge is presiding over other actions that rely on the same factual and legal grounds and discovery

is yet to be conducted, the bankruptcy judge is in a better position to preside over the proceeding

efficiently, and permissive withdrawal of the reference is not warranted.” STC, Inc., 2015 WL

1042431, at *4.



                                                   9
  Case 19-50012        Doc 213     Filed 09/04/19       EOD 09/04/19 14:06:32       Pg 11 of 22



       “Of the courts that have considered the issue of an early withdrawal of a reference to the

bankruptcy court, the overwhelming majority have declined, post-Stern, to withdraw the reference,

recognizing the value of the bankruptcy judge’s familiarity with relevant law and the facts of the

cases before them.” Mason v. Klarchek, No. 12-CV-9971, 2013 WL 1869098, at *2 (N.D. Ill. May

2, 2013) (internal citation omitted); see also In re E & S Facilities, Inc., 181 B.R. 369, 373-74

(S.D. Ind. 1995) (refusing to permissively withdraw reference early in RICO adversary proceeding

because “the interests of judicial economy and efficient case management weigh in favor of

continued litigation at the bankruptcy court level”).

       In addition, the “mere request for a jury trial is not sufficient cause for immediate

withdrawal.” In re Stein, 2017 WL 2418325, at *2. It is possible that “judicial efficiency is best

served by allowing necessary pretrial issues, some of which may obviate the need for a jury trial

altogether, to proceed in bankruptcy court.” Kemp v. Nelson, No. 16-CV-1546-JPS, 2016 WL

7177508, at *3 (E.D. Wis. Dec. 9, 2016). Accordingly, courts consistently refuse to withdraw the

reference in the early stages of an adversary proceeding, even where defendants demand a jury

trial and refuse to consent to a jury trial in the bankruptcy court. See, e.g., In re Stein, 2017 WL

2418325, at *2; Kemp, 2016 WL 7177508, at *3; Abrams v. DLA Piper (US) LLP, No. 12-CV-19-

TLS, 2012 WL 1714591, at *4 (N.D. Ind. May 15, 2012); Southern Elec. Coil, LLC v. FirstMerit

Bank, N.A., No. 11-C-6135, 2011 WL 6318963, at *4 (N.D. Ill. Dec. 16, 2011); In re Neumann

Homes, Inc., 414 B.R. 383, 386-87 (N.D. Ill. 2009); Gecker, 391 B.R. at 616; CDX Liquidating

Trust v. Venrock Associates, No. 04-CV-7236, 2005 WL 3953895, at *4 (N.D. Ill. Aug. 10, 2005);

In re Conseco Fin. Corp., 324 B.R. 50, 55-56 (N.D. Ill. 2005); ABC-NACO, Inc. v. Klos Trucking,

Inc., No. 04-C-0033, 2004 WL 728190, at *2 (N.D. Ill. Mar. 31, 2004); In re Dreis & Krump

Manufacturing Co., No. 94-C-4281, 1995 WL 41416, at *3 (N.D. Ill. Jan. 31, 1995); Vista Metals




                                                 10
  Case 19-50012        Doc 213     Filed 09/04/19      EOD 09/04/19 14:06:32         Pg 12 of 22



Corp. v. Metal Brokers Int’l Inc., 161 B.R. 454, 458-59 (E.D. Wis. 1993); Bus. Commc’ns, Inc. v.

Freeman, 129 B.R. 165, 166 (N.D. Ill. 1991); In re Petters Co., Inc., 440 B.R. 805, 810-11 (Bankr.

D. Minn. 2010).

        Wellman Thermal Sys. Corp. v. Columbia Casualty Co., No. 05-CV-1191, 2005 WL

4880619 (S.D. Ind. Oct. 5, 2005), a case Movants rely upon, is not to the contrary. There, a district

court withdrew the reference of the non-core claims, finding that “there is no indication that

withdrawal of reference will increase delay and costs to the parties.” Id. at *3. That is hardly the

case here. The Bankruptcy Court will hear three of the Partial Summary Judgment Motions in two

weeks. There is no indication that the District Court will be able to move as quickly to adjudicate

this case, given its busy docket and its comparative lack of familiarity with the parties and issues

in this case. In addition, the Wellman court withdrew the reference because one of the defendants

asserted a cross-claim over which the bankruptcy court had no jurisdiction, but which the district

court could adjudicate under its supplemental jurisdiction. Id. at *4. It therefore made good sense

to withdraw the reference in Wellman, where doing so did not impose delay and extra costs and

where it was necessary to allow the cross-claim to be heard at all. All of these factors are absent

here.

        Movants’ other authority, Adelsperger v. 3D Holographics Medical Imaging Inc., 16-CV-

759-HAB, 2019 WL 2206091 (N.D. Ind. May 21, 2019), is similarly inapposite. Again, a district

court withdrew the reference for non-core claims subject to jury demands. Critical to the district

court’s analysis, though, was that the bankruptcy court itself recommended withdrawal of the

reference. Id. at *3; see also Bankr. S.D. Ind. Local R. 5011-1(b) (permitting the Bankruptcy Court

to recommend to the District Court that the reference to any case or proceeding be withdrawn).

Here, the Bankruptcy Court has not issued such a recommendation and is instead presiding over




                                                 11
    Case 19-50012      Doc 213      Filed 09/04/19      EOD 09/04/19 14:06:32          Pg 13 of 22



the matters arising in this Adversary Proceeding. Further, the bankruptcy court in Adelsperger

recommended withdrawal because there was related civil litigation between the parties that was

already pending in the district court and which had proceeded through discovery. Id. at *3-4. The

parties even included discovery material from the district court litigation in their designations of

record on the motion to withdraw the reference. That is not the case here. While Movants make

much of the pre-petition litigation USAG initiated in the District Court, no discovery occurred in

that litigation and it did not advance to the point where the District Court gained any familiarity

with it. Adelsperger does not support withdrawal of the reference in this case.

       In short, courts refuse to mechanically withdraw the reference every time an adversary

proceeding asserts a claim where the bankruptcy court can only enter a proposed ruling or when

parties demand a jury trial. Instead, the inquiry focuses on whether withdrawing the reference also

promotes judicial efficiency, uniformity of bankruptcy administration, the economical use of

debtor and creditor resources, and the expeditious resolution of the underlying bankruptcy case.

See First Midwest Bank, 2016 WL 1259378, at *3. Those factors do not support withdrawal here.

       B. Withdrawing The Reference Will Not Promote Judicial Economy Or Uniformity
          Of Bankruptcy Administration.

       Maintaining the adversary proceeding in the Bankruptcy Court at this time will promote

judicial economy and uniformity of bankruptcy administration. The Bankruptcy Court has gained

extensive experience with USAG, its operations, and all of its stakeholders during the nine months
                                                           2
in which USAG’s chapter 11 case has been pending. The Bankruptcy Court’s expertise with

respect to USAG has only increased further in the months since the Original Withdrawal Motion

was denied. It is therefore well-equipped to promptly hear the Partial Summary Judgment Motions,


2
 USAG’s main case already contains more than 740 docket entries. USAG’s Additional Designation Of
Record, filed contemporaneously herewith, identifies certain of the key filings in the Bankruptcy Court.


                                                  12
  Case 19-50012         Doc 213      Filed 09/04/19      EOD 09/04/19 14:06:32          Pg 14 of 22



a factor the District Court noted and emphasized when it conducted its June 10, 2019 status

conference.

        Nevertheless, Movants now suggest that withdrawing the reference somehow benefits

USAG’s estate and creditors. (Renewed Withdrawal Motion, at 15-17.) Not so. Withdrawing the

reference before the Bankruptcy Court can consider and rule on the Partial Summary Judgment

Motions—even if the District Court ultimately elects to treat those rulings as reports and

recommendations—will prolong USAG’s bankruptcy case and stall USAG’s efforts to reach

agreement about a plan of reorganization and settlement.

        Gecker v. Marathon Financial Insurance Company, 391 B.R. 613, 615-16 (N.D. Ill. 2008),

is instructive. There, the district court declined to withdraw the reference even though the

defendants had demanded a jury trial and the bankruptcy court could only enter a proposed ruling

because doing so would not promote judicial economy. The district court found that the bankruptcy

court “has gained substantial familiarity with the parties, their counsel, and the background issues

of the case” and “has a significant base of knowledge from which to manage the next steps of the

adversary proceeding.” 391 B.R. at 615-16. The district court also noted that a “jury trial remains

a distant and speculative prospect.” Id. at 616. Accordingly, it refused to withdraw the reference

because doing so would negate the work the bankruptcy court had already devoted to the

bankruptcy case and the adversary proceeding and would force the district court to familiarize

itself with the parties, their claims, and their defenses, all without an assurance that a jury trial and

final judgment would actually be necessary. Id.

        The same is true here. As in Gecker, the likelihood of an actual jury trial and a final

judgment in this adversary proceeding is still “speculative” at best. 391 B.R. at 616. Under Indiana

law, “[t]he interpretation of an insurance policy is primarily a question of law for the court, and it




                                                   13
  Case 19-50012        Doc 213     Filed 09/04/19      EOD 09/04/19 14:06:32         Pg 15 of 22



is therefore a question which is particularly suited for summary judgment.” Wagner v. Yates, 912

N.E.2d 805, 808 (Ind. 2009); accord Berkshire Hathaway Homestate Ins. Co. v. Basham, 113

N.E.3d 630, 635 (Ind. Ct. App. 2018) (interpreting insurance contract and affirming grant of

summary judgment in favor of policyholder). Given that fact, it is very unlikely that this adversary

proceeding will ever go to trial before a jury; instead the most likely outcome is a summary

judgment determination.

        The Partial Summary Judgment Motions which precipitated the Renewed Withdrawal

Motion present only legal questions. USAG expects that the Bankruptcy Court’s rulings on these

issues will precipitate more productive settlement negotiations, eliminating the need for a trial.

Regardless, if a settlement is not reached, the most likely outcome of this adversary proceeding is

a summary judgment ruling, which the District Court would review de novo regardless of whether

the ruling is characterized as a judgment and reviewed by the District Court on appeal, or as a

proposed ruling and reviewed based upon an objection to that proposed ruling.

        To this point, Movants argue that judicial economy is not served when a Bankruptcy Court

decides non-core issues because a district court must review the bankruptcy court’s orders de novo.

(Renewed Withdrawal Motion, at 15-17.) They rely on language from Gecker suggesting that the

reference should be withdrawn to “avoid the inefficiency of two different judges ruling on

essentially the same” dispositive motions. 391 B.R. at 616. But if the District Court withdraws the

reference at this stage in the adversary proceeding, before discovery has commenced, “the case

would be referred to a magistrate judge for discovery purposes, requiring yet another new phase

of familiarization with the facts of this case” by a third judicial officer. STC, Inc., 2015 WL

1042431, at *4. “It is therefore not an efficient use of judicial resources to withdraw the reference

at this time.” Id.




                                                 14
  Case 19-50012        Doc 213      Filed 09/04/19     EOD 09/04/19 14:06:32         Pg 16 of 22



       More importantly, the logical result of Movants’ argument is that the reference should be

withdrawn in every case where the matter is non-core. But this cannot be and is not the case. If it

were, Congress would not have explicitly instructed bankruptcy courts to consider non-core claims

in the first instance and propose findings of fact and conclusions of law, subject to de novo review

in the district court. See 28 U.S.C. § 157(c). Further, the Supreme Court in Executive Benefits Ins.

Agency v. Arkison, 134 S. Ct. 2165 (2014), which post-dates both Stern and Gecker, would not

have approved this very procedure. Id. at 2172-73. This Court should therefore reject Movants’

argument that judicial economy supports withdrawing this adversary proceeding over which the

Bankruptcy Court already has substantial familiarity. Otherwise, “the exception [i.e., withdrawal

of the reference] would swallow the rule because judicial economy and efficiency would then

never be promoted when a bankruptcy court hears a non-core issue.” In re HA 2003, Inc., No. 03-

C-9008, 2004 WL 609799, at *3 (N.D. Ill. Mar. 24, 2004) (denying motion to withdraw reference

early in non-core adversary proceeding concerning insurance coverage).

       Simply put, “the bankruptcy court is familiar with the facts of this case and better equipped

to manage all pretrial matters and issues arising out of [USAG’s] bankruptcy estate.” In re Stein,

2017 WL 2418325, at *2; accord E & S Facilities, 181 B.R. at 374 (denying motion to withdraw

reference because “the interests of judicial economy and efficient case management weigh in favor

of continued litigation at the bankruptcy court level”). Judicial economy weighs in favor of

denying the Renewed Withdrawal Motion.

       C. Withdrawing The Reference Will Not Conserve Debtor And Creditor Resources.

       Withdrawing the reference will not conserve debtor and creditor resources and in fact will

do just the opposite. USAG is a not-for-profit entity with no significant assets other than the

insurance policies that are the subject of this adversary proceeding. It cannot afford for its chapter




                                                 15
  Case 19-50012        Doc 213      Filed 09/04/19     EOD 09/04/19 14:06:32         Pg 17 of 22



11 case to be further prolonged. USAG is harmed every day that Ace and TIG persist in their

dilatory negotiation and litigation strategies. Moreover, USAG’s creditors, and in particular the

Survivors, are entitled to an efficient resolution of their claims. Keeping this adversary proceeding

in the Bankruptcy Court and on a parallel track with the chapter 11 case and the mediation will

promote efficiency, avoid duplication, and conserve creditor and debtor resources. Shifting it to

the District Court will do just the opposite.

       Even if a final adjudication of this adversary proceeding by the District Court becomes

necessary, it will be more efficient to have the District Court review a report and recommendation

prepared by the Bankruptcy Court, rather than have the District Court independently duplicate

work that the Bankruptcy Court will also do to resolve the underlying bankruptcy case. Indeed,

“experience strongly suggests that having the benefit of a report and recommendation from the

Bankruptcy Court will save the District Court and the parties an immense amount of time.” Lehman

Brothers Holdings Inc. v. Standard Pacific Mortgage, Inc., et al., No. 19-CV-4080, 2019 U.S.

Dist. LEXIS 143871, at *10 (S.D.N.Y. Aug. 23, 2019) (denying motion to withdraw reference on

non-core claims on which parties were entitled to jury trial) (emphasis added); accord 880 S.

Rohlwing Road, LLC v. T&C Gymnastics, LLC, No. 16-CV-07650, 2017 WL 264504, at *10 (N.D.

Ill. Jan. 19, 2017) (“the bankruptcy court’s ability to handle pre-trial matters and to issue, as

necessary, proposed findings of fact and conclusions of law promotes judicial economy and weighs

against early withdrawal”). For that reason, the adversary proceeding should be maintained in the

Bankruptcy Court to conserve the resources of everyone involved.

       D. USAG Has Not Engaged In Impermissible Forum Shopping.

       Last, Ace and TIG argue that the reference should be withdrawn as a sanction for USAG’s

alleged forum shopping. (Renewed Withdrawal Motion, at 17-21.) They contend that USAG




                                                 16
    Case 19-50012       Doc 213       Filed 09/04/19      EOD 09/04/19 14:06:32           Pg 18 of 22



improperly filed this adversary proceeding in the Bankruptcy Court after the District Court closed

the pre-petition litigation (an argument the District Court did not find persuasive when considering

the Original Withdrawal Motion), and improperly filed the Partial Summary Judgment Motions.

Both arguments lack merit.

        The focus of the forum shopping inquiry is whether a party acted with impermissible

motivations in moving litigation from one court to another. See Conseco Fin. Corp., 324 B.R. at

54-55; In re Bolen, No. 15-CV-44, 2015 WL 685869, at *2 (N.D. Ind. Feb. 18, 2015). Ace and

TIG insinuate that USAG is now prosecuting this litigation in the Bankruptcy Court rather than

the District Court on the expectation that the Bankruptcy Court is friendlier to USAG than the

District Court. (Renewed Withdrawal Motion, at 17-18.) But nothing supports that conclusion. All

the District Court had done prior to closing the pre-petition litigation was set a case management

schedule. (Id. at 18.) No defendant had filed an answer, no discovery had been conducted, and

only one defendant had filed a motion to dismiss that was unresolved at the time USAG filed its

chapter 11 case. The District Court had not ruled on any merits issue in favor of or against USAG.

Without any “adverse ruling” from the District Court, USAG had no reason to seek out a

purportedly friendlier forum. Bolen, 2015 WL 685869, at *2 (finding that party engaged in forum

shopping when it sought to move litigation between bankruptcy court and district court after
                            3
receiving adverse ruling).

        USAG also had no reason to suspect that the Bankruptcy Court would unduly favor it in



3
 USAG also disagrees with Movants’ contention that USAG filed an erroneous notice of stay and that the
District Court erred when it administratively closed the case. (Renewed Withdrawal Motion, at 17-18.) The
insurers’ opposition to the declaratory judgment complaint would have constituted an act to exercise control
over property of the estate—USAG’s insurance policies—and therefore the case was appropriately stayed
under 11 U.S.C. § 362(a)(3). See In re Mid-City Parking, Inc., 332 B.R. 798, 807 n.7 (Bankr. N.D. Ill.
2005). Movants do nothing to rebut this argument, focusing exclusively instead on 11 U.S.C. § 362(a)(1).
(Renewed Withdrawal Motion, at 17-18.)


                                                    17
  Case 19-50012        Doc 213     Filed 09/04/19     EOD 09/04/19 14:06:32         Pg 19 of 22



this litigation. When USAG filed this adversary proceeding, the Bankruptcy Court had not ruled

on the merits of any dispute between USAG and its insurers. Instead, the reason USAG filed the

Adversary Proceeding in the Bankruptcy Court was to promote judicial efficiency by having one

court administer both its bankruptcy case and this insurance coverage dispute, which proceedings

are inextricably interwoven. One cannot move forward without resolution of the other.

       Ace and TIG also complain that USAG engaged in “procedural gamesmanship” by moving

in the Bankruptcy Court for partial summary judgment on some issues against some insurers, one

by one. (Id. at 21.) But, again, Ace and TIG fail to show how the Bankruptcy Court’s consideration

of the Partial Summary Judgment Motions prejudices them. Despite their suggestion that their due

process rights are being violated (id. at 20), the Bankruptcy Court denied USAG’s request to have

the Partial Summary Judgment Motions heard on shortened notice and gave Ace and TIG nearly a

month to brief their responses to the Motions and will permit both them both to be fully heard at

the hearing in September. (Adv. Dkt. 182, at ¶5; Adv. Dkt 183, at ¶5.)

       Further, USAG did not file summary judgment motions piecemeal and on an expedited

basis as part of a strategy to preclude Movants from arguing that the disputes should be withdrawn

to the District Court. (Renewed Withdrawal Motion, at 20-21.) Instead, USAG filed the Partial

Summary Judgment Motions and the requests to expedite because the parties have reached impasse

on a discrete set of insurance coverage issues, which is now jeopardizing progress in the mediation.

Those issues need to be resolved as soon as practicable for the benefit of USAG and all parties in

interest, including Ace and TIG. Just because Ace and TIG disagree with the merits of USAG’s

positions does not mean that USAG has sought out an undue advantage that is the focus of the

forum shopping inquiry. Conseco Fin. Corp., 324 B.R. at 54-55.

       Movants’ attacks on the Partial Summary Judgment Motions also show that they




                                                18
    Case 19-50012       Doc 213      Filed 09/04/19       EOD 09/04/19 14:06:32           Pg 20 of 22



misapprehend the effect of withdrawing the reference. If the reference is withdrawn, nothing will

preclude USAG (or any other party) from moving for partial summary judgment on specific issues

and against specific parties one by one, and potentially on an expedited basis. Withdrawing the

reference will simply change the forum for those disputes to the District Court. To the extent

Movants still have genuine concerns about the procedure and timeline for litigating the Partial

Summary Judgment Motions, those concerns can be addressed through appropriate case

management orders in the Bankruptcy Court, where considerations of judicial economy favor
                                          4
maintaining this adversary proceeding.

                                                 ******

        In the end, Movants’ Renewed Withdrawal Motion overlooks Ace’s and TIG’s own

improper negotiating tactics that have single-handedly delayed the resolution of USAG’s chapter

11 case, causing direct and substantial harm to USAG, its estate, and Survivors who deserve to be

compensated now. The Renewed Withdrawal Motion should be denied so that the Bankruptcy

Court can promptly hear and adjudicate the Partial Summary Judgment Motions, directing

USAG’s chapter 11 case to resolution.




4
  In support of their forum shopping arguments, Ace and TIG also cite authorities dismissing chapter 11
cases that were filed in bad faith. (Renewed Withdrawal Motion, at 21.) These cases are irrelevant because,
regardless of Movants’ complaints about USAG’s prosecution of this Adversary Proceeding, they do not
articulate any facts showing that USAG filed its chapter 11 case in bad faith. Those facts do not exist.


                                                    19
  Case 19-50012      Doc 213     Filed 09/04/19    EOD 09/04/19 14:06:32          Pg 21 of 22



                                       CONCLUSION

       For all of the foregoing reasons, USAG respectfully requests the Court deny, without

prejudice, the Renewed Withdrawal Motion and grant such other relief as may be just.

Dated: September 3, 2019                           Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine L. Steege
                                                           One of its Attorneys

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Melissa M. Root
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   (312) 222-9350
                                                   csteege@jenner.com
                                                   mroot@jenner.com

                                                   -and-

                                                   PLEWS SHADLEY RACHER &
                                                   BRAUN LLP
                                                   George M. Plews
                                                   Gregory M. Gotwald
                                                   Tonya J. Bond
                                                   1346 North Delaware Street
                                                   Indianapolis, Indiana 46202
                                                   (317) 637-0700
                                                   gplews@psrb.com
                                                   ggotwald@prsb.com
                                                   tbond@prsb.com

                                                   Counsel for the Debtor




                                              20
Case 19-50012       Doc 213     Filed 09/04/19     EOD 09/04/19 14:06:32         Pg 22 of 22



                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing USA Gymnastics’ Response To
Ace American Insurance Company & TIG Insurance Company’s Renewed Motion To
Withdraw The Reference Of The Adversary Proceeding was originally filed electronically on
September 3, 2019 and re-filed electronically on September 4, 2019. Notice of this filing will
be sent to all parties by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s electronic filing system.

                                             /s/ Catherine L. Steege

                                             Counsel for the Debtor
